J-S48042-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
           v.                            :
                                         :
DERRICK MADDOX,                          :
                                         :
                 Appellant               :           No. 171 WDA 2016

          Appeal from the Judgment of Sentence January 22, 2016
             in the Court of Common Pleas of Fayette County,
            Criminal Division, No(s): CP-26-CR-0001430-2015

BEFORE: BOWES, DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED JULY 08, 2016

     Derrick Maddox (“Maddox”) appeals from the judgment of sentence

imposed following his convictions of aggravated assault and harassment.

See 18 Pa.C.S.A. §§ 2702(a)(3), 2709(a)(1). We affirm.

     On the night of August 1, 2015, Officer Alexis Metros (“Officer

Metros”), of the Masontown Borough Police Department, and her partner

responded to a call regarding a disturbance at Fort Mason Village.     Upon

arriving at the scene, she was directed to the disturbance and heard yelling.

Officer Metros then witnessed a male, later identified as Maddox, pushing

and shoving a female.    Officer Metros, in uniform, identified herself as a

police officer and ran towards the scene. When Officer Metros attempted to

end the altercation, Maddox punched Officer Metros in the face and put her

in a headlock, thus cutting off her oxygen. Thereafter, Maddox and Officer

Metros fell to the ground, after which Officer Metros’s partner was able to
J-S48042-16


handcuff Maddox.    Officer Metros sustained a dislocated jaw, abrasions on

her knees, and swelling to her face and arm as a result of Maddox’s assault.

      After a jury trial, Maddox was convicted of the above-mentioned

crimes. The trial court sentenced Maddox to 36 months to 72 months in

prison, after which Maddox filed a timely Notice of Appeal.

      On appeal, Maddox raises the following questions for our review:

      1. Did the Commonwealth fail to present sufficient evidence to
      prove beyond a reasonable doubt that [Maddox] attempted to
      cause bodily injury to [] Officer [] Metros [,] so as to sustain
      [his] conviction of [a]ggravated [a]ssault, 18 Pa.C.S.A.
      § 2702(a)(3)?

      2. Did the Commonwealth fail to present sufficient evidence to
      prove beyond a reasonable doubt that [] Officer [] Metros
      suffered “bodily injury” [,] as defined by 18 Pa.C.S.A. § 2301 [,]
      so as to sustain [his] conviction of [a]ggravated [a]ssault, 18
      Pa.C.S.A.      § 2702(a)(3)?

Brief for Appellant at 7 (some capitalization omitted).

      We will address Maddox’s claims together; as they are related.

Maddox argues that the evidence was insufficient to support his aggravated

assault conviction. Id. at 10-12. Maddox asserts that he was unaware that

Officer Metros was a police officer. Id. at 13. Maddox also claims that the

Commonwealth failed to provide sufficient evidence that he attempted to

cause Officer Metros “bodily injury.”   Id. at 14, 15-16.     Maddox contends

that Officer Metros suffered only minor bruising and scratches, consistent

with trivial contacts with everyday life.    Id. at 14, 15.    Maddox further

contends that Officer Metros did not sustain any “bodily injury”, since she



                                  -2-
J-S48042-16


waited two hours before going to the hospital, and later returned to finish

her shift. Id. at 16.

      We apply the following standard of review when considering a

challenge to the sufficiency of the evidence:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether[,] viewing all the evidence admitted at trial
      in the light most favorable to the verdict winner, there is
      sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying
      the above test, we may not weigh the evidence and substitute
      our judgment for the fact-finder. In addition, we note that the
      facts and circumstances established by the Commonwealth need
      not preclude every possibility of innocence.         Any doubts
      regarding a defendant’s guilt may be resolved by the fact-finder
      unless the evidence is so weak and inconclusive that as a matter
      of law no probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.         Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact[,] while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part of none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

      The Crimes Code defines aggravated assault as follows:

      (a) Offense defined.—A person is guilty of Aggravated Assault
      if he:

                              *     *     *

      (3) attempts to cause or intentionally or knowingly causes bodily
      injury to any of the officers, agents, employees or other persons
      enumerated in subsection (c), in the performance of duty;



                                  -3-
J-S48042-16


                                  *    *    *

            (c) Officers, employees, etc., enumerated.—The officers,
            agents, employees and other persons referred to in
            subsection (a) shall be as follows:

            (1) Police officer.

                                  *    *    *

18 Pa.C.S.A. § 2702.

      “Bodily injury” is defined as the “impairment of physical condition or

substantial pain.” Id. § 2301. “The Commonwealth need not establish the

victim actually suffered bodily injury; rather, it is sufficient to support a

conviction if the Commonwealth establishes an attempt to inflict bodily

injury.   This intent may be shown by circumstances, which reasonably

suggest that a defendant intended to cause injury.”     Commonwealth v.

Martuscelli, 54 A.3d 940, 948 (Pa. Super. 2012) (citations omitted).

      Here, Officer Metros, in full uniform, responded to a call regarding a

disturbance at Fort Mason Village. N.T., 1/14/16, at 9.       Officer Metros

observed Maddox pushing and shoving a female. Id. at 11. When Officer

Metros attempted to end the altercation, Maddox punched Officer Metros and

put her in a headlock, cutting off her oxygen. Id. at 13. Maddox and Officer

Metros then fell to the ground, where Maddox continued to punch Officer

Metros in the face. Id. Maddox continued his assault until Officer Metros’s

partner handcuffed Maddox. Id. at 14.




                                      -4-
J-S48042-16


        Upon our review of the record, we conclude that the evidence is

sufficient   to   sustain   Maddox’s   aggravated   assault   conviction.   See

Commonwealth v. Brown, 23 A.3d 544, 560-61 (Pa. Super. 2011)

(concluding that defendant’s action of throwing a police officer to the ground

and striking the officer on the arm and mouth was sufficient to support

conviction    under   section   2707(a)(3));   see also   Commonwealth v.

Rahman, 75 A.3d 497, 502 (Pa. Super. 2013) (concluding that evidence

was sufficient to demonstrate that appellant intended to cause officer bodily

injury where appellant punched the officer several times and shoved him

with both hands). Accordingly, we cannot grant him relief on this claim.1

        Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2016




1
    Maddox does not raise any issue with his harassment conviction.


                                    -5-